Citation Nr: 0325064	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  99-17 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease, L4-5, with spinal stenosis, to include as secondary 
to service-connected post-operative pilonidal cyst.

2.  Entitlement to a total rating based on individual 
unemployability, due to service-connected disability.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to December 
1960, with eleven months of other service.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in February 2001 and January 2002, it 
was remanded to the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas, for 
additional development.  The case is now before the Board for 
final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence does not link the 
veteran's degenerative disc disease at L4-5, with spinal 
stenosis, to his active service or to in-service treatment of 
his pilonidal cyst, nor does it show that it was caused or 
aggravated by his pilonidal cyst. 

3.  The veteran has a high school education plus training in 
welding; his employment experience include pipefitting and 
welding; he was last employed in 1984.

4.  The veteran's sole service-connected disability is a 
post-operative pilonidal cyst, evaluated as 10 percent 
disabling

5.  The veteran's service-connected disability does not 
preclude all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  Service connection for degenerative disc disease, L4-5, 
with spinal stenosis is not warranted.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.310(a) (2002).

2.  The schedular requirements for a TDIU rating are not met, 
and referral to the appropriate VA official for consideration 
of an extraschedular TDIU rating is not warranted.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law prior to the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  First, VA 
has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the April 1999 and February 2000 rating 
decisions on appeal; the April 1999, April 2000 and April 
2001 statements of the case (SOCs); supplemental statements 
of the case (SSOCs) dated in June 2000, September 2002 and 
April 2003; and letters sent to the veteran by the RO, 
adequately informed him of the information and evidence 
needed to substantiate his claims and complied with VA's 
notification requirements.  The SOCs set forth the laws and 
regulations pertaining to the merits of the veteran's claims.  
In the SOCs, a letter dated in April 2002, and the June 2000 
SSOC, September 2002 SSOC, and April 2003 SSOC, the RO 
informed the veteran of the types of evidence that would 
establish entitlement to the benefits sought.  In the April 
2002 letter, a November 2002 letter and the April 2003 SSOC, 
the RO informed the veteran and/or his attorney that VA would 
assist him in obtaining government or private medical or 
employment records, provided that he sufficiently identified 
the records sought and submitted releases as necessary.  In 
light of the foregoing, the Board finds that he was notified 
and aware of the evidence needed to substantiate his claims 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by letter in April 2002 and asked him to identify all 
relevant medical providers.  The veteran was requested by the 
RO to obtain a statement from C.M.K., M.D. (Dr. K), 
concerning the etiology of his low back disability as that 
physician did not address this question.  VA has obtained all 
treatment records identified by the veteran.  A June 2002 
Report of Contact indicates that the veteran informed VA that 
Dr. K had no additional records that the veteran could 
submit, and that Dr. K was unable to provide a nexus 
statement.  The veteran also said that all available evidence 
was already in the claims file and he had no additional 
evidence to submit.  In October 2002 correspondence, the 
veteran informed VA that he wished to withdraw his earlier 
request for a hearing before the Board.  

The Board notes that, in the case of a claim for disability 
compensation, the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
act of service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See § 3 of 
the VCAA (codified as amended at 38 U.S.C. § 5103A(d) (West 
2002)); 66 Fed. Reg. at 45,626-45,627, 45,631, codified as 
amended at 38 C.F.R. § 3.159(c)(4).

As to any duty to provide examinations and/or seek opinions 
the Board observes that VA provided a VA examination in March 
2003 that resulted in a nexus opinion regarding the veteran's 
degenerative disc disease.  Regarding his TDIU claim, the 
veteran has submitted no evidence and made no allegations 
that the current evaluation for his service-connected 
pilonidal cyst does not adequately reflect the severity of 
that disability. 

The veteran has indicated there is no additional medical 
evidence available to substantiate his claims.  Without such 
evidence, the Board must conclude that no additional VA 
examinations regarding the veteran's claims are required 
based on the facts of this case.  The Board finds that the 
medical evidence of record is sufficient to adjudicate the 
veteran's service connection claim and TDIU claim and there 
is no duty to provide an examination or medical opinion.  See 
section 3 of the VCAA (codified as amended at 38 U.S.C. § 
5103A(d)).

Under the above circumstances, there is no duty to provide 
additional examinations or seek opinions with regard to any 
of the claims on appeal.  Id.; see also Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  

Factual Background

The veteran claims, in essence, that he is entitled to 
service connection for degenerative disc disease with spinal 
stenosis due to injury sustained when he underwent a surgery 
for removal of a pilonidal cyst in service.  He has contended 
to medical doctors that his degenerative disc disease is 
secondary to the trauma of handling heavy artillery shells 
while in active duty.

The veteran also claims that he is entitled to a total 
disability rating based on individual unemployability (TDIU).  
The veteran's sole service-connected disability is a post-
operative pilonidal cyst.  In this regard, the Board notes 
that a December 1998 Board decision denied an evaluation in 
excess of 10 percent for post-operative pilonidal cyst.  The 
10 percent evaluation remains in effect.  In correspondence 
received in August 1999, the veteran said that his low back 
pain prevented him from working.  In a VA Form 21-8940 
received in December 1999, the veteran stated that he last 
worked full time in December 1984, and that he became too 
disabled to work in January 1985.  His education consisted of 
four years of high school and welding school.  

During a personal hearing before a hearing officer in July 
1999, the veteran stated that he was told by a Dr. Kenneth 
[sic] that his current back condition was caused by a spinal 
block.  He said that the back injury that occurred on his 
civilian job in January 1984 was in a different location from 
the alleged spinal block injury.  He said the back injury on 
his civilian job was on the left side of his back and the 
spinal block injury occurred in the middle of his back.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's service medical records include a June 1960 
medical examination report, which showed that the veteran had 
a scar over the sacral region.  A September 1960 outpatient 
record indicates that the veteran had complaints of pain when 
sitting.  An October 1960 clinical record shows that he had a 
painful and draining pilonidal cyst, which had been excised 
prior to service when the veteran was 16 years of age, but 
which had been aggravated by service.  It was again removed 
with no attempt at closure and the veteran was returned to 
duty.  The excision was done with spinal pontocaine as the 
anesthetic.  A December 1960 clinical record indicates that 
the veteran had problems with a recurrent infection 
associated with a sacral decubitus ulcer following the 
pilonidal cyst surgery.  A December 1960 Medical Board 
examination report indicates that the veteran had a pilonidal 
cyst, which was progressively healing; the recommendation was 
that the veteran be returned to full duty.

A May 1987 Social Security Administration (SSA) Disability 
Determination provides that the veteran was disabled as of 
January 1985, with a primary diagnosis of severe residuals of 
a back injury.  The secondary diagnosis was high blood 
pressure, gout and severe pain.  Attached medical records 
document his report of an on-the-job injury when lifting pipe 
in January 1984.  A May 1994 SSA Continuance Award provides 
that the veteran's primary diagnosis was generalized 
osteoarthritis and recurrent low back pain, with a secondary 
diagnosis of hypertension.  

Following a July 1998 VA examination of the veteran, for the 
purpose of evaluating his postoperative pilonidal cyst, the 
examiner opined that there was no pathology and no functional 
impairment of the coccyx.  The only residual of the veteran's 
pilonidal cyst noted was a scar.

The record contains a February 1999 medical statement by C M. 
K., M.D. (Dr. K).  The veteran presented to the office in 
February 1999 with complaints of a pinched nerve in his back 
that was secondary to a nerve block he received during 
surgery for a pilonidal cyst in the 1960's.  The report 
provides results of current exam.  The doctor indicated that 
the veteran probably had a L4-5 degenerative disc disease 
with associated spinal stenosis.  He did not address the 
etiology of the condition.  

Correspondence dated in October 2002 from G.C.E., MD (Dr, E), 
provides that the physician examined the veteran, reviewed 
his medical records, and provided an opinion as follows.  The 
veteran had a Cumulative Trauma Disorder that was the result 
of all the trauma he received to his back as a civilian and 
while in the military.  The veteran had back pain before he 
entered the military due to farm work as a child.  The trauma 
of his military training, the trauma of a spinal puncture he 
received while in the service and the trauma of handling 80 
pound artillery shells contributed to and made his spinal 
problem worse than it would have been had he not been in the 
service.  After being discharged from the military, the 
veteran was a pipe-fitter and welder, which eventually caused 
him to be placed on social security.  His military experience 
was not the sole cause of his 100 percent disability 
according to social security but according to DC 5292 and his 
limitation of lumbar motion, he was 40 percent disabled due 
to the trauma he received in the military.  

The report of a March 2003 VA examination provides that the 
veteran's claims file was reviewed.  The examiner set forth a 
detailed review of the veteran's service medical records, as 
well as post-service medical records showing back injuries.  
The report sets forth the results of current physical 
examination.  The diagnosis was degenerative disc disease at 
L4-5.  The examiner stated that it was her opinion, based on 
reviewing the medical histories and physician's notes 
(including those from Dr. K and Dr. E) that the veteran had 
numerous injuries to his back after his service.  He was only 
in service for one year, and during that time he was never 
treated for any back problems and never complained of any 
back problems other than the pilonidal cyst.  The examiner 
opined that the veteran's post-service work injuries over the 
years and over time caused degenerative disc disease at L4-5.  
She stated that it was her medical opinion that the pilonidal 
cyst spinal block had nothing to do with his L4-5 
degenerative disc disease, due to the fact that it was more 
than likely not even put in his L4-5 disc space.  It was also 
such a small needle that it would not cause that kind of 
problem and would not cause degenerative disc disease. 







Legal Analysis

Service Connection

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304. Secondary service connection 
may be granted for a disability which is proximately due to 
or the result of an established service- connected condition.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439,448 
(1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is the Board's responsibility to determine the probative 
weight of evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-
70 (1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for degenerative disc 
disease at L4-5, with spinal stenosis, to include as 
secondary to service-connected pilonidal cyst.  The Board 
recognizes the veteran's contentions to VA regarding a 
claimed link between his low back disability and in-service 
treatment for his pilnidal cyst, as well as his assertion 
that the trauma of handling artillery shells during active 
duty resulted in his current degenerative disc disease.  
However, as a layperson, the veteran is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, his own opinions are not relevant to 
the critical issue of whether his degenerative disc disease 
at L4-5 with spinal stenosis is related to inservice 
treatment of his pilonidal cyst or to inservice trauma from 
lifting artillery shells.  

The service medical records also fail to support the 
veteran's claim.  They are completely negative for any 
competent medical evidence that the excision of the veteran's 
pilonidal cyst, or his handling of artillery shells, resulted 
in any disability pertaining to his low back.  

There is no post-service medical evidence to show that the 
veteran's pilonidal cyst caused or aggravated a low back 
disability post-service.  38 C.F.R. § 3.310(a).  The thrust 
of the veteran's claim is that there is a direct link to 
service; that there is a nexus between the in-service 
excision of his pilonidal cyst or treatment for same and his 
current degenerative disc disease at L4-5, with spinal 
stenosis.  It has been alternatively asserted that his low 
back disability was caused by in-service duties, to include 
the lifting of artillery shells.

Dr. K's statement merely confirms that the veteran has a 
current low back disability, which is not in dispute; it does 
not provide any support for either of the veteran's claimed 
contended causal relationships or any other link to service.  

There are two competent opinions that address the etiological 
questions at hand.  The October 2002 opinion from Dr. E is to 
the effect that the veteran's in-service trauma of handling 
heavy artillery shells partially caused his current 
degenerative disc disease.  This opinion has probative value, 
as it was provided by a medical doctor and based on a review 
of the veteran's medical records.  On the other hand, Dr. did 
not cite to any clinical findings in the record in support of 
his opinion, nor was there an acknowledgement that the 
service medical records show no complaint or clinical finding 
suggestive of a low back disability.  

The opinion set forth in the March 2003 VA examination report 
is to the effect that  the veteran's degenerative disc 
disease is not related to in-service surgical treatment of 
his service-connected pilonidal cyst, or to in-service 
lifting of artillery shells.  Rather, the examiner stated 
that post-service work injuries over the years caused 
degenerative disc disease at L4-5.  The Board finds that this 
opinion is more probative to the questions at hand, when 
compared to Dr. E's opinion, because it is based on a review 
of the veteran's entire claims file, including the service 
medical records and the October 2002 opinion from Dr. E; it 
refers to specific findings set forth in the medical record, 
and it includes a rationale supported by citations to the 
clinical record.  The latter is particularly important, in 
the Board's judgment, as they make for a more convincing 
rationale.  For example, the VA examiner noted that the 
veteran had numerous injuries to his back after service and 
that during his one year of active duty he never complained 
or was treated for any back problems other than the pilonidal 
cyst, which is supported by the service and post-service 
medical records on file.  The VA examiner also provided a 
rationale for the opinion that the pilonidal cyst spinal 
block had nothing to do with the veteran's L4-5 degenerative 
disc disease, due to the fact that it was more than likely 
not even put in his L4-5 disc space and that the type of 
small needle involved in performing a spinal block  would not 
cause degenerative disc disease.  Dr. E merely offered a 
conclusory statement that the veteran's low back disability 
was due to in-service lifting and a spinal block.  He did not 
cite to the clinical record in support of the link to lifting 
and he did not provide a rationale for the latter opinion 
implicating the spinal block.  For the aforementioned 
reasons, the Board finds that the March 2003 opinion is more 
probative than the opinion set forth by Dr. E in October 
2002.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
U.S.C.A. § 5107(b); see also generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).

TDIU

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  Where these percentage requirements are not 
met, entitlement to the benefits on an extraschedular basis 
may be considered when the veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the veteran's background including his employment and 
educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  The 
Board does not have the authority to assign an extraschedular 
TDIU rating in the first instance, although appropriate cases 
must be referred to the Director of the VA Compensation and 
Pension Service for such extraschedular consideration.  
Bowling v. Principi, 15 Vet. App. 1 (2001).

The veteran's sole service-connected disability is post-
operative pilonidal cyst, evaluated as 10 percent disabling.  
As his total disability evaluation is less than 70 percent, 
he does not presently meet the percentage requirements set 
forth in 38 C.F.R. § 4.16(a).  

For a veteran to prevail on a claim for a TDIU rating, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

In determining whether the veteran is entitled to a TDIU 
rating, neither non-service-connected disabilities or 
advancing age may be considered.  38 C.F.R. § 4.19.

The veteran has a high school education plus training in 
welding.  His employment experience include pipefitting and 
welding.  He was last employed in 1984 and has indicated that 
he became too disabled to work in January 1985.  As noted 
above, his sole service-connected disability is a 
postoperative pilonidal cyst, rated 10 percent.  The most 
recent VA examination of that cyst showed only a residual 
scar.  

The preponderance of the evidence is against the claim that 
the veteran's service-connected disability precludes his 
ability to secure or maintain employment.  The veteran does 
not even contend that his postoperative pilonidal cyst 
precludes employment.  He asserts, in essence, that his low 
back disability prevents him from working but, as noted 
above, service connection is not warranted for the latter 
disorder.  There is no medical evidence or opinion in the 
record that supports a finding that the residuals of his 
pilonidal cyst precludes substantially gainful employment.  
The SSA determinations link his unemployability to his low 
back disorders, hypertension, gout and pain.  

The clear weight of the evidence indicates that the veteran's 
service-connected postoperative pilonidal cyst, bearing in 
mind his individual background, do not preclude substantially 
gainful employment.  Therefore there is no basis for the 
Board to refer the case to the designated VA official for 
consideration of a TDIU rating on an extraschedular basis.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for a TDIU rating must be denied.  38 U.S.C.A. § 
5107(b); Ortiz, supra; Gilbert, supra.


ORDER

Service connection for degenerative disc disease, L4-5, with 
spinal stenosis, to include as secondary to service-connected 
post-operative pilonidal cyst, is denied.

A TDIU rating is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

